      Case 2:20-cv-01407-SPL Document 19 Filed 08/26/21 Page 1 of 10




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-20-01407-PHX-SPL
      Andrew Stickney,
 9                                               )
                                                 )
                        Petitioner,              )    ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Commissioner of Social Security            )
12    Administration,                            )
13                                               )
                                                 )
                        Defendant.               )
14
15           Petitioner Andrew Stickney seeks judicial review of the denial of his application for
16   disability insurance benefits under the Social Security Act, 42 U.S.C. § 405(g). (Doc. 1).
17   Petitioner argues the Administrative Law Judge (“ALJ”) erred by (1) rejecting two
18   physicians’ opinions and (2) rejecting his symptom testimony. (Doc. 17 at 1). He seeks a
19   remand for benefits, or in the alternative, a remand for further proceedings. (Doc. 18 at 24–
20   25).
21           Before the Court is Petitioner’s Complaint (Doc. 1), Opening Brief (Doc. 17),
22   Defendant Commissioner of Social Security’s Answering Brief (Doc. 18), and the
23   Administrative Record (Doc. 16) (henceforth “R.”). No reply brief has been filed and the
24   time to do so has passed. Because the Court finds no legal error on the part of the ALJ, it
25   will affirm the Social Security Administration’s decision.
26      I.      BACKGROUND
27           Petitioner filed an application for Title XVI disability benefits and Child Disability
28   on May 12, 2016, alleging disability beginning January 4, 2002. (R. at 18–19). He amended
      Case 2:20-cv-01407-SPL Document 19 Filed 08/26/21 Page 2 of 10




 1   the disability onset date at his hearing before the ALJ, changing it to January 10, 2009. (R.
 2   at 18). The ALJ denied Petitioner’s request on August 27, 2019. (R. 15–17). Petitioner
 3   requested reconsideration of the ALJ’s determination, which was denied on June 25, 2020.
 4   (R. at 1–3).
 5            The ALJ found Petitioner had a “severe” impairment of “obesity; bipolar disorder;
 6   generalized anxiety disorder; and obsessive-compulsive disorder.” (R. at 21) (emphasis
 7   omitted). The ALJ found Petitioner was capable of medium work, and that he could
 8                  frequently crawl and climb ramps or stairs. He can
                    occasionally climb ladders, ropes, or scaffolds. He can have
 9                  frequent exposure to vibrations. He can perform simple routine
                    repetitive tasks. He can work in an environment free of
10                  production-rate pace requirements. He can frequently interact
                    with supervisors. He can occasionally interact with co-workers
11                  and the public.
12
     (R. at 23–24). The ALJ gave the opinions of the state disability determination services
13
     doctors “great weight.” (R. at 34). He gave examining psychologist Dr. Yoches’ opinion
14
     “little weight” because the opinion was inconsistent with Petitioner’s abilities. (R. at 34).
15
     The ALJ discredited Petitioner’s testimony regarding the severity of his symptoms. (R. at
16
     32–33). The ALJ rejected the testimony of treating physician Dr. Benjamin. (R. at 33). A
17
     vocational expert testified that Petitioner could perform work as a janitor, car washer,
18
     warehouse worker, laundry worker, motel housekeeper, or general lot attendant. (R. at 36–
19
     37). The ALJ concluded Petitioner was not disabled from the alleged onset date to the date
20
     of the hearing. (R. at 37).
21
              Petitioner alleges the ALJ erred by improperly rejecting his treating physician’s
22
     assessment, the examining physician’s assessment, and his own testimony. (Doc. 17 at 1).
23
        II.      LEGAL STANDARDS
24
              A person is considered “disabled” for the purpose of receiving social security
25
     benefits if he is unable to “engage in any substantial gainful activity by reason of any
26
     medically determinable physical or mental impairment which can be expected to result in
27
     death or which has lasted or can be expected to last for a continuous period of not less than
28

                                                  2
      Case 2:20-cv-01407-SPL Document 19 Filed 08/26/21 Page 3 of 10




 1   12 months.” 42 U.S.C. § 423(d)(1)(A). The Social Security Administration’s decision to
 2   deny benefits should be upheld unless it is based on legal error or is not supported by
 3   substantial evidence. Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).
 4   “Substantial evidence is more than a mere scintilla but less than a preponderance.” Bayliss
 5   v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005) (citation omitted). “Where evidence
 6   is susceptible to more than one rational interpretation, the ALJ’s decision should be
 7   upheld.” Trevizo v. Berryhill, 871 F.3d 664, 674–75 (9th Cir. 2017) (quoting Burch v.
 8   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)).
 9          The Court “must consider the entire record as a whole, weighing both the evidence
10   that supports and the evidence that detracts from the Commissioner’s conclusion, and may
11   not affirm simply by isolating a specific quantum of supporting evidence.” Id. at 675. The
12   Court reviews “only the reasons provided by the ALJ in the disability determination and
13   may not affirm the ALJ on a ground upon which [she or] he did not rely.” Id. The Court
14   will not reverse for an error that is “inconsequential to the ultimate nondisability
15   determination” or where the ALJ’s “path may reasonably be discerned, even if the [ALJ]
16   explains [his] decision with less than ideal clarity.” Treichler v. Comm’r of Soc. Sec., 775
17   F.3d 1090, 1099 (9th Cir. 2014) (citing Alaska Dept. of Envtl. Conservation v. E.P.A., 540
18   U.S. 461, 497 (2004)).
19      III.   DISCUSSION
20          A. Physician opinions
21          The Court will first discuss the ALJ’s treatment of Dr. Benjamin’s opinion, followed
22   by the treatment of Dr. Yoches’ opinion.
23             1. Treating physician
24          The ALJ rejected the opinion of treating physician Dr. Benjamin. (R. at 33).
25   Treating physician’s opinions are normally given “controlling weight,” but they are not
26   entitled controlling weight if the opinion is not “well-supported” or inconsistent with other
27   substantial evidence in the record. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007) (citing
28   20 C.F.R. § 404.1527). If the treating physician’s opinions are not entitled controlling


                                                  3
      Case 2:20-cv-01407-SPL Document 19 Filed 08/26/21 Page 4 of 10




 1   weight, the Administration considers specific factors in determining the weight they will
 2   be given, including “length of the treatment relationship and the frequency of examination”
 3   by the treating physician; the “nature and extent of the treatment relationship” between the
 4   patient and the treating physician; the supportability of the opinion (whether there are lab
 5   findings or other medical signs); consistency with the record; and whether the treating
 6   physician specializes in the area at issue. § 404.1527(c). If the opinion of a treating
 7   physician is controverted by another doctor’s opinion, the ALJ must find specific and
 8   legitimate reasons for rejecting the treating physician’s testimony. See Revels v. Berryhill,
 9   874 F.3d 648, 654 (9th Cir. 2017).
10          Dr. Benjamin’s opinion was controverted by the opinions of state agency consulting
11   physicians Robert Quinones and Ernest Griffith. (R. at 34). The ALJ acknowledged the
12   treating relationship between Dr. Benjamin and Petitioner, but discounted Dr. Benjamin’s
13   opinion because the opinions are “grossly inconsistent with the overall medical evidence
14   of the record, including the claimant’s testimony during the hearing.” (R. at 33). The ALJ
15   also said the opinions were inconsistent with Petitioner’s therapy progress notes, with his
16   ability to graduate cum laude from the University of Arizona, and his hobbies, interests,
17   and activities. (R. at 33).
18          In reviewing Dr. Benjamin’s opinions, treatment notes, Petitioner’s activities,
19   hobbies, and accomplishments, the Court finds the ALJ cited to substantial evidence
20   showing Dr. Benjamin’s opinions that Petitioner has severe social limitations and limited
21   mental capabilities are not well-supported by the record. (R. at 33, 761–63, 1076–80).
22   Petitioner’s hearing testimony and treatment notes from visits with Dr. Benjamin and other
23   providers show he had very good grades in college while living on-campus and is able to
24   compose music, practice, and perform with his rock band. (R. at 54, 56–59, 66–68, 588,
25   615, 617, 619, 621, 633, 671, 885, 901, 935, 971, 978, 980, 982, 984, 998, 1000, 1009).
26   While there are treatment notes indicating Petitioner’s struggles with anxiety and mood
27   management, (R. at 556, 626, 628–29), it is the ALJ’s responsibility to resolve conflicts in
28   the record. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2008)


                                                  4
      Case 2:20-cv-01407-SPL Document 19 Filed 08/26/21 Page 5 of 10




 1   (citing Benton v. Barnhart, 331 F.3d 1030, 1040 (9th Cir. 2003)). Therefore, the Court
 2   finds the ALJ did not err when he discounted Dr. Benjamin’s opinion.
 3             2. Examining physician
 4          While the opinion of a treating physician is generally “entitled to greater weight
 5   than that of an examining physician, the opinion of an examining physician is entitled to
 6   greater weight than that of a non-examining physician.” Garrison v. Colvin, 759 F.3d 995,
 7   1012 (9th Cir. 2014). (internal citations omitted). “[T]he ALJ may only reject a treating or
 8   examining physician’s uncontradicted medical opinion based on ‘clear and convincing
 9   reasons.’” Carmickle, 533 F.3d at 1164 (internal citation omitted). “Where such an opinion
10   is contradicted, however, it may be rejected for ‘specific and legitimate reasons that are
11   supported by substantial evidence in the record.’” Id. (citation omitted). An ALJ meets this
12   standard by “setting out a detailed and thorough summary of the facts and conflicting
13   clinical evidence, stating his interpretation thereof, and making findings.” Magallanes v.
14   Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (citation omitted).
15          Examining physician Dr Yoches’ opinion was controverted by Drs. Quinones and
16   Griffith. (R. at 34). The ALJ gave little weight to Dr. Yoches’ opinion because he found
17   her assessment of Petitioner’s social and adaptability limitations to be inconsistent with the
18   record. (R. at 34). The ALJ referenced Petitioner’s abilities to “navigate the complexities
19   of college,” work at Walmart, and play in a band. (R. at 34). In reviewing Dr. Yoches’
20   assessment, the hearing testimony, and the rest of the record, the Court finds the ALJ did
21   not err by discounting Dr. Yoches’ testimony. As stated above, Petitioner testified and the
22   record shows that he was able to graduate college with great grades while living on campus,
23   work at Walmart for a prolonged period, and practice, play, write songs, and perform with
24   his band. (R. at 54, 56–59, 66–68, 588, 615, 617, 619, 621, 633, 671, 737–38885, 901, 935,
25   971, 978, 980, 982, 984, 998,1000, 1009). These are sufficient specific and legitimate
26   reasons for discounting Dr. Yoches’ opinion. Thus, the Court finds the ALJ did not err.
27          B. Petitioner testimony
28          In evaluating a claimant’s testimony, the ALJ is required to engage in a two-step


                                                   5
      Case 2:20-cv-01407-SPL Document 19 Filed 08/26/21 Page 6 of 10




 1   analysis. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). First, the ALJ must decide
 2   whether the claimant has presented objective medical evidence of an impairment
 3   reasonably expected to produce some degree of the symptoms alleged. Id. If the first test
 4   is met and there is no evidence of malingering, the ALJ can reject the testimony regarding
 5   the severity of the symptoms only by providing specific, clear, and convincing reasons for
 6   the rejection. Id. The reasons must be supported by substantial evidence. Garrison, 759
 7   F.3d at 1014–15. The ALJ need not engage in “extensive” analysis but should, at the very
 8   least, “provide some reasoning in order for [a reviewing court] to meaningfully determine
 9   whether [his] conclusions were supported by substantial evidence.” Brown-Hunter v.
10   Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (internal citations omitted). Importantly, the ALJ
11   “cannot reject a claimant’s subjective pain or symptom testimony simply because the
12   alleged severity of the pain or symptoms is not supported by objective medical evidence.”
13   Lingenfelter v. Astrue, 504 F.3d 1028, 1040 n. 11 (9th Cir. 2007) (citing Reddick v. Chater,
14   157 F.3d 715, 722 (9th Cir. 1998)).
15          Petitioner argues the ALJ erred in rejecting his subjective symptom testimony
16   because the ALJ found his medically determinable impairments could reasonably be
17   expected to cause the alleged symptoms but found the severity of the symptoms was
18   unsupported by the medical record, which Petitioner argues is a legal error. (Doc. 17 at 22–
19   24). Petitioner argues the ALJ erred by rejecting his testimony because he ignored medical
20   evidence, failed to cite to records showing progress, and mischaracterized his daily
21   activities. (Doc. 17 at 22–23). Defendant argues the ALJ did not err, because substantial
22   evidence supports the ALJ’s findings: the subjective complaints were not supported by the
23   medical records, treatment was effective, and Petitioner’s activities supported the level of
24   activity assessed by the ALJ, which he noted. (Doc. 18 at 18–23). Defendant pointed out
25   the ALJ acknowledged contradictions in the record but resolved them based on the bulk of
26   the evidence. (Doc. 18 at 20–21).
27          The ALJ found Petitioner’s “severe medically determinable impairments could
28   reasonably be expected to cause the alleged symptoms,” but concluded his statements as


                                                  6
      Case 2:20-cv-01407-SPL Document 19 Filed 08/26/21 Page 7 of 10




 1   to the intensity, persistence, and limiting effects of those symptoms were “not consistent
 2   with the medical evidence and other evidence in the record.” (R. at 24). There was no
 3   finding of malingering. Thus, the Court looks to see whether the ALJ provided appropriate
 4   reasoning for rejecting the testimony.
 5          The ALJ found Petitioner’s testimony to be inconsistent with the severity of his
 6   conditions shown in his medical records, with his own testimony at the hearing, and with
 7   his reported activities. (R. at 24–33). The ALJ embarked on a lengthy discussion of the
 8   record, including internal contradictions, ultimately concluding “[t]his evidence greatly
 9   indicates that the claimant’s mental health conditions are not as serious or debilitating as
10   claimed.” (R. at 33). When there are conflicts within the record, it is the ALJ’s
11   responsibility to resolve them. Carmickle, 533 F.3d at 1164 (citing Benton v. Barnhart, 331
12   F.3d 1030, 1040 (9th Cir. 2003)).
13          1. Petitioner’s medical records
14          The Ninth Circuit has held that “once the claimant produces objective medical
15   evidence of an underlying impairment, [the ALJ] may not reject a claimant’s subjective
16   complaints based solely on a lack of objective medical evidence to fully corroborate the
17   alleged severity of pain.” Burch, 400 F.3d at 680 (citing Bunnell v. Sullivan, 947 F.2d 341,
18   345 (9th Cir. 1991)). However, the ALJ may consider medical evidence as one factor in
19   the credibility analysis. Burch, 400 F.3d at 681.
20          As outlined above, the ALJ found Petitioner’s medical records support a finding of
21   severe impairment due to obesity, bipolar disorder, generalized anxiety disorder, and
22   obsessive-compulsive disorder. (R. at 21). As to obesity, the ALJ specifically cited to
23   Petitioner’s treatment notes and physical examinations that show his gait is normal and he
24   suffers from no “cardiovascular, musculoskeletal, or neurological issues.” (R. at 30, 536,
25   539, 543, 547, 553, 557, 560, 671, 705, 709). The medical evidence shows Petitioner’s
26   physical condition will not keep him from performing medium level work.
27          As to Petitioner’s alleged mental disabilities, the ALJ cited to his therapy records,
28   treatment notes from Dr. Benjamin, and notes from other treating providers, like NP Joyce


                                                  7
      Case 2:20-cv-01407-SPL Document 19 Filed 08/26/21 Page 8 of 10




 1   Rosette, that show Petitioner had a normal mood, normal cognition, insight, judgement,
 2   and “strong intellectual and cognitive functioning skills.” (R. at 30, 536, 539, 543, 547,
 3   553, 557, 705, 734–35, 773, 798, 950, 1013). The ALJ cited evidence showing he engaged
 4   in “a pleasant and cooperative manner” with his providers. (R. at 31, 536, 539, 543, 547,
 5   553, 734, 930).
 6          Here, the ALJ has determined the records show Petitioner’s subjective complaints
 7   are overblown. (R. at 30–31). However, as stated, the ALJ’s credibility determination
 8   cannot rely on consistency or inconsistency with the medical records alone, so the Court
 9   must turn to the other factors the ALJ cited. See Lingenfelter, 504 F.3d at 1040.
10          2. Petitioner’s course of treatment
11          The ALJ may consider the effectiveness of medication and treatments. 20 C.F.R. §§
12   404.1529(c)(3)(iv)–(v); Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th
13   Cir. 2006) (“Impairments that can be controlled effectively with medication are not
14   disabling.”).
15          The ALJ cited medical records showing treatment for Petitioner’s mental diagnoses
16   helped stabilize his moods and other “mental health symptoms. (R. at 29–30, 702, 707,
17   734, 984, 1013). Petitioner takes or has taken Depakote, Wellbutrin, and Latuda. (R. at 28–
18   30, 703, 707, 918, 1011). He also participates in martial arts, which he stated help his
19   anxiety symptoms. (R. at 703). While Petitioner still suffers some mood fluctuations, the
20   ALJ’s summary of contradicting evidence in the record is sufficient to find Petitioner’s
21   subjective testimony incredible. See, e.g., Belcher v. Berryhill, 707 F. App’x 439 (9th Cir.
22   2017). The Court finds the ALJ did not err in his evaluation of Petitioner’s treatment
23   records.
24          3. Petitioner’s daily activities
25          “Engaging in daily activities that are incompatible with the severity of symptoms
26   alleged can support an adverse credibility determination.” Ghanim v. Colvin, 763 F.3d 1154,
27   1165 (9th Cir. 2014). “While a claimant need not vegetate in a dark room in order to be
28   eligible for benefits, the ALJ may discredit a claimant’s testimony when the claimant reports


                                                  8
      Case 2:20-cv-01407-SPL Document 19 Filed 08/26/21 Page 9 of 10




 1   participation in everyday activities indicating capacities that are transferable to a work
 2   setting[.]” Parsons v. Colvin, 111 F. Supp. 3d 1009, 1018 (D. Ariz. 2015) (internal quotation
 3   omitted). “[T]he ALJ may discredit the claimant’s allegations upon making specific findings
 4   relating to those activities.” Burch, 400 F.3d at 681.
 5             The ALJ discredited Petitioner’s testimony due to his daily activities. (R. at 31–32).
 6   He worked as a part-time maintenance associate at Walmart, graduated cum laude from the
 7   University of Arizona with a bachelor’s degree while living in the dorms, plays in a band,
 8   socializes with friends, and participates in a church choir. (R. at 31–32, 54, 57, 59–61, 66,
 9   68–69, 340, 348, 437, 588, 621, 625, 670, 732–34, 787, 901, 935, 971, 978, 980, 982, 984,
10   998, 1000, 1005, 1007, 1009). Furthermore, Petitioner made remarks during his testimony
11   and during treatment sessions that indicate he quit his past jobs either because he didn’t like
12   them or because he preferred to focus on his music. (R. at 61, 69, 617, 779, 953, 1000).
13             “‘Even” when daily “‘activities suggest some difficulty functioning, they may be
14   grounds for discrediting the claimant’s testimony to the extent that they contradict claims of
15   a totally debilitating impairment.’” Morris v. Berryhill, 358 F. Supp. 3d 875, 885 (D. Ariz.
16   2019) (quoting Molina v. Astrue, 674 F.3d 1104 (9th Cir. 2012) (superseded by regulation
17   on other grounds)). The Court finds the ALJ did not err when he discredited Petitioner’s
18   testimony due in part to his daily activities, which suggest a high level of cognitive and social
19   abilities.
20             Overall, the ALJ did an extremely thorough job of summarizing the contradicting
21   evidence in the record, which is sufficient to find subjective symptom testimony incredible.
22   See Belcher, 707 F. App’x 439.
23       IV.      CONCLUSION
24             Because the Court finds the ALJ’s rejection of Petitioner’s testimony was
25   accompanied by specific, clear, and convincing reasons supported by substantial evidence,
26   and the ALJ’s discounting of the physician opinions was supported by specific and
27   legitimate reasons, there can be no finding of legal error by the ALJ.
28             Therefore,


                                                     9
     Case 2:20-cv-01407-SPL Document 19 Filed 08/26/21 Page 10 of 10




 1         IT IS ORDERED that the final decision of the Commissioner of Social Security is
 2   affirmed.
 3         IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
 4   accordingly and terminate this action.
 5         Dated this 26th day of August, 2021.
 6
 7                                                     Honorable Steven P. Logan
                                                       United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  10
